Case 19-45884   Doc 33   Filed 12/12/19 Entered 12/12/19 08:58:21   Main Document
                                      Pg 1 of 4
Case 19-45884   Doc 33   Filed 12/12/19 Entered 12/12/19 08:58:21   Main Document
                                      Pg 2 of 4
Case 19-45884   Doc 33   Filed 12/12/19 Entered 12/12/19 08:58:21   Main Document
                                      Pg 3 of 4
Case 19-45884        Doc 33     Filed 12/12/19 Entered 12/12/19 08:58:21            Main Document
                                             Pg 4 of 4


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   ST. LOUIS DIVISION

 In Re:                                             Case No. 19-45884

 Candice L. Shelton                                 Chapter 13

 Debtor.                                            Judge Kathy A. Surratt-States

                                  CERTIFICATE OF SERVICE

I certify that on December 12, 2019, a copy of the foregoing Amended Notice of Postpetition
Mortgage Fees, Expenses, and Charges was filed electronically. Notice of this filing will be sent
to the following party/parties through the Court’s ECF System. Party/Parties may access this
filing through the Court’s system:

          Tobias Licker, Debtor’s Counsel
          tobiaslickerhotmail@gmail.com

          Lynn Travis, Debtor’s Counsel
          lynn@lickerlawfirm.com

          Diana S. Daugherty, Chapter 13 Trustee
          Standing_trustee@ch13stl.com

          U.S. Trustee, Office of the United States Trustee
          USTPRegion13.SL.ECF@usdoj.gov

I further certify that on December 12, 2019, a copy of the foregoing Amended Notice of
Postpetition Mortgage Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage
prepaid and properly addressed to the following:

          Candice L. Shelton, Debtor
          10626 Alliance Drive
          Saint Louis, MO 63136

 Dated: December 12, 2019                           /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
